Citation Nr: 0621389	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-39 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
degenerative joint disease of L2-L3 with scoliosis, to 
include as secondary to the veteran's service-connected 
residuals of a right ankle sprain.  

2.  Entitlement to service connection for claimed cervical 
spine strain, to include as secondary to the veteran's 
service-connected residuals of a right ankle sprain.  

3.  Entitlement to service connection for a claimed right hip 
disorder, to include as secondary to the veteran's service-
connected residuals of a right ankle sprain.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

During his May 2006 videoconference hearing, the veteran 
report several instances of recent medical treatment for his 
claimed disorders, records of which are not presently 
associated with the claims file.  

The veteran first testified that he was presently receiving 
treatment at the VA Medical Center (VAMC) in Hampton and 
Richmond in Virginia.  

The claims file contains medical records from the Hampton 
VAMC, but only dated through June 2005, and includes no 
records from the Richmond VAMC in conjunction with the 
present claim.  As such, these treatment records will need to 
be obtained.  

Additionally, the veteran noted that he had been treated for 
back pain at Ahoskie Memorial Hospital in Ahoskie, North 
Carolina around the time of a 2002 motor vehicle accident.  

While the claims file contains private treatment records from 
May and June of 2002, these records were received from a 
different private facility.  Therefore, efforts will need to 
be made to obtain records of the noted 2002 hospitalization.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After securing the necessary release 
form and address information, records of 
medical treatment from Ahoskie Memorial 
Hospital in Ahoskie, North Carolina 
should be requested.  All records secured 
by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.

3.  The RO should also contact the 
Hampton VAMC for all records of treatment 
of the veteran since June 2005, and the 
Richmond VAMC for all available treatment 
records.  All records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file. 

4.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of one or more of these claims remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


